DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application are allowable because no references, or reasonable combination thereof, could be found which disclose, or suggest, a stand recession having a flat front wall, a flat back wall, a rounded left wall, and a rounded right wall, the front wall having a pair of support prongs extending into the stand recession as set forth in Claims 1 and 9. The closest prior art is found to be Luo (US 20110088713 A1) where Luo discloses a rotatable mascara brush comprising a power means (which implicitly teaches it could be a battery) located in the battery compartment defined by a battery cover. Further, Luo discloses a motor coupled to the housing wherein the motor has a drive shaft which couples with the brush through a shaft, and a cap coupled to the housing. However, Luo is silent to the stand recession having a flat front wall, a flat back wall, a rounded left wall, and a rounded right wall, the front wall having a pair of support prongs extending into the stand recession.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772